NO. 12-16-00325-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

EARL DAVIS WILLIAMS, JR.,                       §      APPEAL FROM THE 349TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      HOUSTON COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Earl Davis Williams, Jr. appeals his convictions for two counts of aggravated assault on a
public servant with a deadly weapon, one count of unlawful possession of a firearm by a felon,
and one count of evading arrest or detention with a vehicle. In a single issue, Appellant contends
the trial court erred by limiting his cross examination of an accomplice witness. We affirm.


                                         BACKGROUND
       On or about March 6, 2016, Officers Todd Little and Alfredo Fajardo of the Crockett
Police Department responded to a disturbance call at Snider’s Trailer Park. As the officers
arrived at the trailer park, they observed a vehicle leave. Little stopped the vehicle, approached
the driver, Appellant, and requested his identification. Fajardo approached the passenger side
and observed a shotgun in the front seat between the center console and the passenger, Kayleigh
Ann Davis. When Fajardo notified Little of the shotgun, Appellant accelerated the vehicle and
sped away from the officers.      The officers pursued Appellant’s vehicle from Crockett to
Grapeland. During the pursuit, Appellant’s vehicle reached a speed of one hundred thirty miles
per hour. At some point during the chase, the officers realized they were receiving shotgun fire
from Appellant’s vehicle.    Eventually, Appellant lost control of the vehicle and wrecked.
Appellant and Davis abandoned the vehicle and fled on foot, but were quickly apprehended by
law enforcement.
       Appellant was subsequently charged by indictment with two counts of aggravated assault
on a public servant, one count of unlawful possession of a firearm by a felon, and one count of
evading arrest or detention with a vehicle. Appellant pleaded “guilty” to evading arrest and “not
guilty” to the other charges. At trial, Davis testified that Appellant told her to shoot at the
officers and helped her load the shotgun.        However, she admitted previously stating that
Appellant did not tell her to shoot and had nothing to do with the shooting.             On cross
examination, Davis testified that she entered into a plea bargain with the State, which resulted in
a term of confinement. The trial court did not permit Appellant to ask Davis the length of her
confinement.
       At the conclusion of trial, the jury found Appellant “guilty” of all four counts and
assessed punishment at fifty-five years imprisonment for count one, fifty-five years
imprisonment for count two, ten years imprisonment for count three, and seven years
imprisonment for count four. This appeal followed.


                        CROSS EXAMINATION OF ACCOMPLICE WITNESS
       In his only issue, Appellant contends the trial court erred when it failed to permit him to
make a full inquiry into Davis’s plea bargain agreement with the State. Specifically, Appellant
complains that the trial court did not allow him to question Davis regarding the term of
confinement that she received as a result of the plea bargain.
Standard of Review and Applicable Law
       A trial court has the discretion to decide the admissibility of evidence and, absent an
abuse of that discretion, its rulings will not be overturned. Moses v. State, 105 S.W.3d 622, 627
(Tex. Crim. App. 2003). To determine whether a trial court abused its discretion, we consider
“whether the [trial] court acted without reference to [the pertinent] guiding rules and principles;
that is, whether the court acted arbitrarily or unreasonably.” Fox v. State, 115 S.W.3d 550, 558
(Tex. App.—Houston [14th Dist.] 2002, pet. ref’d).
       Through the Confrontation Clause of the Sixth Amendment, an accused enjoys the right
“to be confronted with the witnesses against him” by an opportunity to cross-examine the
witnesses. U.S. CONST. amends. VI, XIV; Del. v. Van Arsdall, 475 U.S. 673, 678, 106 S. Ct.
2
1431, 1435, 89 L. Ed. 2d 674 (1986); see Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App.
2000). The right to cross-examine witnesses requires that an accused be given wide latitude to
explore a witness’s story, test his perceptions and memory, and impeach his credibility, including
any fact that would tend to establish his “‘ill feeling, bias, motive, and animus’” against the
accused. Parker v. State, 657 S.W.2d 137, 139 (Tex. Crim. App. 1983) (quoting Simmons v.
State, 548 S.W.2d 386, 388 (Tex. Crim. App. 1977)). Rule 613(b) further recognizes the right of
litigants to cross-examine witnesses on the issues of bias and prejudice. TEX. R. EVID. 613(b).
       However, a trial court retains wide discretion to impose reasonable limits on cross-
examination based on concerns such as harassment, prejudice, confusion of the issues, the
witness’s safety, or interrogation that is repetitive or only marginally relevant. Van Arsdall, 475
U.S. at 679, 106 S. Ct. at 1435; Lopez, 18 S.W.3d at 222. And a defendant’s right to cross-
examine witnesses must be balanced against the probative value of the evidence. Lopez, 18
S.W.3d at 222. “[T]he Confrontation Clause guarantees an opportunity for effective cross-
examination, not cross-examination that is effective in whatever way, and to whatever extent, the
defense might wish.” Del. v. Fensterer, 474 U.S. 15, 20, 106 S. Ct. 292, 294, 88 L. Ed. 2d 15
(1985); Walker v. State, 300 S.W.3d 836, 844–45 (Tex. App.—Fort Worth 2009, pet. ref’d).
When a defendant complains about the denial of the opportunity to cross-examine a witness
generally about matters concerning the witness’s credibility, to preserve error, he need not show
what his cross-examination would have revealed, but only the general subject matter about which
he desired to examine the witness and, if challenged, show on the record why such testimony
should be admitted into evidence. Virts v. State, 739 S.W.2d 25, 29 (Tex. Crim. App. 1987).
The erroneous denial of this right of confrontation is “constitutional error of the first magnitude
and no amount of showing of want of prejudice [will] cure it.” Davis v. Alaska, 415 U.S. 308,
318, 94 S. Ct. 1105, 1111, 39 L. Ed. 2d. 347 (1974).
Analysis
       At trial, Davis testified against Appellant. She claimed that Appellant “took off” when
officers told them to exit the vehicle with their hands in the air. While Appellant drove, Davis
asked Appellant what he wanted her to do. Appellant told her to shoot. Davis testified that she
attempted to shoot in the air. When she attempted to reload the shotgun, it jammed. Appellant
reloaded the shotgun for her. Davis admitted that she previously told police that Appellant “had
nothing to do with it” and “didn’t tell [her] to do it to begin with” because she was trying to



                                                3
protect Appellant from going back to prison. However, Davis claimed her trial testimony was
the truth, she had no reason to lie, and she was not promised anything to change her story.
        During cross examination, Appellant’s counsel requested permission from the trial court
to question Davis about her plea bargain with the State. The court granted counsel’s request but
refused to permit questioning regarding the length of Davis’s sentence. Davis testified that she
accepted a plea bargain offer from the State, which resulted in a conviction. She further stated
that her plea bargain was final and not made in exchange for certain testimony.
        On appeal, Appellant contends the trial court’s refusal to permit questioning regarding
the length of Davis’s sentence improperly limited his cross examination of Davis, an accomplice
witness. In support of his argument, Appellant relies on Spain v. State, 585 S.W.2d 705 (Tex.
Crim. App. 1979). In Spain, an accomplice witness accepted a plea bargain that resulted in a
probated sentence. Id. at 709. The trial court allowed Spain to show the jury that the witness
had been found guilty but did not permit questioning regarding the punishment received. Id.
The Court of Criminal Appeals determined that the trial court’s refusal to allow Spain to show
that the witness received a probated sentence, as evidence of bias or motive, was reversible error.
Id. at 710.
        Nevertheless, the cases on which Spain relied, as well as other cases relied upon by
Appellant, are distinguishable from the present case. Specifically, those cases involved possible
motives for deceit and fabrication by the witness because charges were pending or potentially
pending against the State’s witness. See Evans v. State, 519 S.W.2d 868, 873 (Tex. Crim. App.
1975) (witness was in vulnerable position because of indictment pending against him); Simmons
v. State, 548 S.W.2d 386, 387-88 (Tex. Crim. App. 1977) (charges had been dismissed against
witness but could be refiled by State); Parker v. State, 657 S.W.2d 137, 140 (Tex. Crim. App.
1983) (charges against witness could be refiled); Davis, 415 U.S. at 318, 94 S. Ct. at 1111
(refusal to allow defendant to show witness was on probation at time of testimony was reversible
error). In the present case, as of the time of trial, Davis had already pleaded “guilty” and was
awaiting transfer to the Texas Department of Criminal Justice. Thus, her case was complete.
She was not serving a probated sentence, there were no charges pending against her, and there
were no potential charges to refile against Davis. Nor does the record demonstrate that she
agreed to testify against Appellant in exchange for her sentence. As a result, there is no evidence
of a “quid pro quo” between the State and Davis. See Simmons, 548 S.W.2d at 388.



                                                4
         Even without evidence of Davis’s sentence, Appellant was otherwise afforded a thorough
and effective cross-examination because he was permitted to reveal Davis’s plea bargain with the
State and otherwise impeach her credibility. See Carmona v. State, 698 S.W.2d 100, 104 (Tex.
Crim. App. 1985). The jury, sole judge of Davis’s credibility and the weight to be given her
testimony, still had the opportunity to evaluate Davis’s motivation for testifying in light of her
plea agreement with the State. See Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App.
2010). Accordingly, under the circumstances of this case, we conclude that the trial court did not
abuse its discretion in refusing to allow Appellant to question Davis regarding the length of her
sentence. We overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s single issue, we affirm the trial court’s judgment.


                                                                 JAMES T. WORTHEN
                                                                    Chief Justice

Opinion delivered June 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 29, 2018


                                         NO. 12-16-00325-CR


                                  EARL DAVIS WILLIAMS, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 349th District Court
                         of Houston County, Texas (Tr.Ct.No.16CR-077)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.